Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 05/02/2022.
Claims 1-25 are pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner notes, the title must be indicative of the invention to which the claims are directed. The instant title, “IMPLEMENTING WORKLOADS IN A MULTI-CLOUD ENVIRONMENT”, is merely indicative of the field of use/technological environment.

The abstract of the disclosure is objected to because it is an exact replica of claim 1 of the application without including that which is new in the art to which the invention pertains nor does the abstract include a technical disclosure of an improvement.
Applicant is reminded of the proper content of an abstract of the disclosure. A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art. If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives.  Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps. Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
Correction is required. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 and 20-25 are rejected under 35 U.S.C. 101 because the claimed invention recites a judicial exception, is directed to that judicial exception, an abstract idea, as it has not been integrated into practical application and the claims further do not recite significantly more than the judicial exception. Examiner has evaluated the claims under the framework provided in the 2019 Patent Eligibility Guidance published in the Federal Register 01/07/2019 and has provided such analysis below.
Step 1: Claims 1-18 and 24 are directed to methods and fall within the statutory category of processes; Claims 20-22 and 25 are directed to a computer-readable media and falls within the statutory category of articles of manufacture; and Claim 23 is directed to a system and falls within the statutory category of machines. Therefore, “Are the claims to a process, machine, manufacture or composition of matter?” Yes.
In order to evaluate the Step 2A inquiry “Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?” we must determine, at Step 2A Prong 1, whether the claim recites a law of nature, a natural phenomenon or an abstract idea and further whether the claim recites additional elements that integrate the judicial exception into a practical application.
Step 2A Prong 1:
Claims 1, 20 and 23-25: The limitations of “determining and storing characteristics of a plurality of cloud vendors; dividing a workload into a plurality of logical stages; for each of the plurality of logical stages: determining a complexity of the stage by comparing inputs and outputs for the stage to historical stages, and determining characteristics of each of the plurality of logical stages based on the complexity of the stage, the characteristics including one or more security requirements; and for each of the plurality of logical stages, assigning the logical stage to one of the plurality of cloud vendors, based on a comparison of the characteristics of the plurality of cloud vendors to the characteristics of the logical stage”, as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think and observe, judge and evaluate cloud vendors and store, in their memory, characteristics observed, judged and evaluated from the cloud vendors. Further, a person can think and evaluate and determine how a workload should be split into smaller parts and think and evaluate and mentally determine how complex each smaller part is based on its inputs and outputs compared to previous parts. Moreover, a person can think and evaluate and mentally determine security requirements of those smaller parts based on the complexity previously determined. Moreover, a person can think and evaluate and determine to which cloud vendors that the smaller parts should be assigned and mentally assign/schedule those parts to those vendors based on thinking and judging the comparison of the characteristic mentally determined about each of the smaller parts and the cloud vendors.
Further, with specific regard to claims 24-25, they also recite “for each of the plurality of cloud vendors: perform a scan of the cloud vendor, collecting and parsing security database information to identify reports, trends, vulnerabilities, and security problems for the cloud vendor, parsing one or more fix databases to determine existing solutions to existing security problems for the cloud vendor, and estimating viability factors for the cloud vendor, the viability factors including a serviceability, a net promoter score (NPS), performance benchmarks, and tuning flexibility for the cloud vendor, wherein the characteristics include capabilities of the cloud vendor, a cost of implementing the cloud vendor, a security level implemented by the cloud vendor, and viability factors associated with the cloud vendor; scanning source code of a workload to predict instances of data input and output within the workload, wherein the characteristics of the logical stage include an estimated execution time, one or more performance characteristics, one or more security requirements, one or more resource requirements, and one or more cyber resiliency requirements; comparing the characteristics of the logical stage to the characteristics of each of the plurality of cloud vendors to determine one or more cloud vendors that are capable of meeting the one or more performance characteristics, one or more security requirements, one or more resource requirements, and one or more cyber resiliency requirements of the logical stage”, as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think and observe, judge and evaluate the cloud vendors on the bases recited to determine characteristics of logical stages and mentally compare the stages based on these characteristics to determine which cloud vendors are capable of meeting the performance characteristics. Moreover, claims 24-25 recite “wherein each of the plurality of logical stages includes data input that is not dependent on other logical stages within the workload” , as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and observe, judge and evaluate and read source code and identify which instructions receive input data and which output data and think about which sections of code could be parallelized based on what sections are dependent on input/output of data from other sections.
Therefore, Yes, claims 1, 20 and 23-25 recite judicial exceptions.
The claims have been identified to recite judicial exceptions, Step 2A Prong 2 will evaluate whether the claims are directed to the judicial exception.
Step 2A Prong 2: 
Claims 1, 20 and 23-25: The judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements – “computer-implemented”, “computer program product comprising one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising instructions configured to cause one or more processors to perform a method comprising” and “A system, comprising: a processor: and logic integrated with the processor, executable by the processor, or integrated with and executable by the processor, the logic being configured to” and “running application programming interfaces (APIs) to” which are merely recitations of generic computing components and functions (see MPEP § 2106.05(b)) which does not integrate a judicial exception into practical application.
Therefore, “Do the claims recite additional elements that integrate the judicial exception into a practical application? No, these additional elements do not integrate the abstract idea into a practical application and they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
After having evaluating the inquires set forth in Steps 2A Prong 1 and 2, it has been concluded that the claim 1 not only recites a judicial exception but that the claim is directed to the judicial exception as the judicial exception has not been integrated into practical application.
Step 2B: 
Claims 1, 20 and 23-25: The claims do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than generic computing components which do not amount to significantly more than the abstract idea.
Therefore, “Do the claims recite additional elements that amount to significantly more than the judicial exception? No, these additional elements, alone or in combination, do not amount to significantly more than the judicial exception.
Having concluded analysis within the provided framework, Claims 1, 20 and 23-25 do not recite patent eligible subject matter under 35 U.S.C. § 101.
	With regard to claims 2 and 21, they recite additional abstract idea recitations of “wherein the characteristics of each of the plurality of cloud vendors are determined by analyzing the cloud vendor, the analyzing including running capability and cost to perform a scan of the cloud vendor” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and observe, judge and evaluate cloud vendors and read information in a database to identify costs and capabilities. Further, claims 2 and 21 recite “application programming interfaces (APIs)” which a merely generic computing components/functions (See MPEP § 2106.05(b)) and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claims 2 and 21 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claims 2 and 21 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 3 and 22, they recite additional abstract idea recitations of “wherein the characteristics of each of the plurality of cloud vendors are determined by analyzing the cloud vendor, the analyzing including collecting and parsing one or more public and private security database information to identify one or more of reports, trends, vulnerabilities, and security problems for each of the plurality of cloud vendors” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and observe, judge and evaluate cloud vendors and read information in a database to identify a report or trend or security issue. Further, claims 3 and 22 do not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claims 3 and 22 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claims 3 and 22 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 4, it recites additional abstract idea recitations of “wherein the characteristics of each of the plurality of cloud vendors are determined by analyzing the cloud vendor, the analyzing including parsing one or more fix databases to determine any existing solutions to any existing security problems for one or more of the plurality of cloud vendors” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and observe, judge and evaluate cloud vendors and read information in a database to identify a report or trend or security issue as well as think about and observe and evaluate a fix database to identify if there is an existing fix to a security issue. Further, claim 4 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 4 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 4 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 5, it recites additional abstract idea recitations of “wherein the characteristics of each of the plurality of cloud vendors are determined by analyzing the cloud vendor, the analyzing including estimating one or more viability factors for each of the cloud vendors, based on collected review information for the cloud vendors, where the viability factors include serviceability, a net promoter score (NPS), user reviews, performance benchmarks, and tuning flexibility” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and evaluate and estimation as to whether a cloud vendor is viable based on factors. Further, claim 5 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 5 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 5 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 6, it recites additional abstract idea recitations of “wherein for each of the plurality of cloud vendors, the characteristics of the cloud vendor include capabilities of the cloud vendor, a cost of implementing the cloud vendor, a security level implemented by the cloud vendor, and viability factors associated with the cloud vendor” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about these factors in determining the characteristics of the cloud vendors. Further, claim 6 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 6 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 6 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 7, it recites additional abstract idea recitations of “wherein each of the characteristics of the plurality of cloud vendors are compared to one or more predefined thresholds in order to determine a level for each of the characteristics of the plurality of cloud vendors” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and evaluate characteristics against a threshold value which is a simple mental comparison. Further, claim 7 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 7 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 7 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 8, it recites additional abstract idea recitations of “wherein for each of the plurality of cloud vendors, the characteristics for the cloud vendor include: a cyber security characteristic indicating a level of security provided by the cloud vendor during workload implementation, and a cyber resiliency characteristic indicating a level of crash protection, malware protection, and redundant data protection provided by the cloud vendor during workload implementation” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about these factors in determining the characteristics of the cloud vendors. Further, claim 8 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 8 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 8 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 9, it recites additional element recitations of “wherein the workload includes: one or more instances of data to be analyzed and manipulated, one or more computations to be performed, and one or more results to be output” which is merely a recitation of generic computing components/functions (see MPEP § 2106.05(b)) without imposing meaningful limitation which does not integrate a judicial exception into practical application, that is generic computing workload comprise inputs, computations and outputs. Further, claim 9 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 9 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claim 9 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 10-12, it recites additional abstract idea recitations of “wherein dividing the workload includes parsing the workload to identify points of data input and output within the workload, as well as dependencies associated with input to the workload”, “wherein source code of the workload is scanned to predict instances of data input and output within the workload” and “wherein each of the logical stages includes data input that is not dependent on other logical stages within the workload” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and observe, judge and evaluate and read source code and identify which instructions receive input data and which output data and think about which sections of code could be parallelized based on what sections are dependent on input/output of data from other sections. Further, claims 10-12 do not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claims 10-12 also fail both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 10 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 13, it recites additional element recitations of “wherein the complexity of each of the logical stages is determined based on intermediate results within the logical stage” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and judge how complex a workload is based on intermediate results. Further, claim 13 deso not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 13 also fails both Step 2A prong 2, thus the claim is directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claim 13 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 14, it recites additional element recitations of “wherein: the characteristics of each of the plurality of cloud vendors are determined by analyzing the cloud vendor, the analyzing including running capability and cost application programming interfaces (APIs) to perform a scan of the cloud vendor, and parsing one or more fix databases to determine any existing solutions to any existing security problems for one or more of the plurality of cloud vendors, and dividing the workload includes parsing the workload to identify points of data input and output within the workload, as well as dependencies associated with input to the workload” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and mentally analyze characteristics of cloud vendor and determine whether there already exists a known fix to a security problem. Further, a person can think about and mentally analyze where the workload should be divided by mentally considering the inputs, outputs and dependencies of the workloads. Further, claim 14 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 14 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claim 14 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 15, it recites additional abstract idea recitations of “wherein for each logical stage, the characteristics of the logical stage are compared to the characteristics of each of the plurality of cloud vendors to determine a cloud vendor that is capable of meeting requirements of the logical stage” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and evaluate characteristics against characteristics of the cloud vendors which is a simple mental comparison. Further, claim 15 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 15 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 15 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 16, it recites additional abstract idea recitations of “wherein assigning the logical stage to a cloud vendor includes mapping the logical stage to the cloud vendor so that the cloud vendor receives input required by the logical stage, performs operations required by the logical stage, and outputs data required by the logical stage” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about mentally assign a workload to a cloud vendor and thus the cloud vendor would receive the inputs. The instant claims assigns the logical stage to the cloud vendor but the cloud vendor is not positively recited as a claim element, therefore the performance of the operations by the cloud vendor is not a positive limitation of the claim indicative of integration into practical application, merely an environment to which the logical stage is assigned and is therefore, at best, a field of use/technological environment, see MPEP § 2106.05(h) regarding this additional element failing to integrate into practical application or amount to significantly more. Further, claim 16 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 16 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 16 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 17, it recites additional abstract idea recitations of “a mapping of each logical stage to the cloud vendors to one or more users” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and mentally assign a mapping of logical stage to cloud vendors. Further, it recites additional element recitations of “presenting … using a graphical user interface (GUI)” which is merely a recitation of generic computing components/functions (see MPEP § 2106.05(b)) without imposing meaningful limitation which does not integrate a judicial exception into practical application. Further, claim 17 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 17 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 17 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 18, it recites additional abstract idea recitations of “adjusting resource allocation within each logical stage based on user priorities” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and evaluate priorities and mentally change an amount of resource assigned. Further, claim 18 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 18 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 18 does not recite patent eligible subject matter under 35 U.S.C. § 101.
Therefore, Claims 1-18 and 20-25 do not recite patent eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, 12-13, 15-18, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Syed et al. Pub. No. US 2016/0036905 A1 (hereafter Syed) in view of Jacobson et al. Pub. No. US 2014/0280441 A1 (hereafter Jacobson).

With regard to claim 1, Syed teaches a computer-implemented method, comprising: determining and storing characteristics of a plurality of cloud vendors (The scanning engine is preferably configured to … identify characteristics of cloud environments and cloud resources available in the cloud environments. It is contemplated that one or more characteristics, applications, workloads, cloud environments, and cloud resources can be identified in at least ¶ [0008] and ¶ [0016] and Partition mapper 103 reads the partition list(s) created by workload practitioner 101, references the available resources saved on cloud resource database 204 (typically created by a cloud analyzer module, not shown, that analyzes a cloud and determines what resources are available on the cloud) in at least ¶ [0046] and analysis may find information regarding application servers, databases, operating systems, hardware configuration, external software, and hardware interfaces in at least ¶ [0021]);
dividing a workload into a plurality of logical stages (The partitioning engine is preferably configured to use, at least in part, the information identified by the scanning engine regarding characteristics of the applications, workloads, cloud environments, and cloud resources in order to efficiently divide the workloads into executable groups and/or collections in at least ¶ [0009] and The system generally establishes one or more partition groups, as shown as partition group 40, to group one or more workloads together into one or more partitions based on one or more module characteristics and/or dependencies with other modules in at least ¶ [0040]);
determining characteristics of each of the plurality of logical stages (The scanning engine is preferably configured to identify characteristics of software applications and workloads associated with the applications in at least ¶ [0008] and information identified by the scanning engine regarding characteristics of the applications, workloads, cloud environments, and cloud resources in order to efficiently divide the workloads into executable groups and/or collections … It is further contemplated that the partitioning engine create as many permutations of workload arrangements as is reasonably possible or permitted by a set of rules. It is contemplated that the partitioned workloads be arranged based, at least in part, on information about the components of the application, the dependencies of the workloads, and the application environment context wherein the applications do or will operate in at least ¶ [0009] and ¶ [0040] and ¶ [0015]), the characteristics including one or more security requirements (Once a full list of possible configurations to map the application modules to the cloud environment has been generated, the user can select the most desirable configuration based time, speed, power, cost, or other performance factors in at least ¶ [0018] and One particular need is to effectively consider factors such as cost, scalability, performance, and security inherent in the use of cloud resources before the software application can be deployed on the cloud in at least ¶ [0006]); and
for each of the plurality of logical stages, assigning the logical stage to one of the plurality of cloud vendors, based on a comparison of the characteristics of the plurality of cloud vendors to the characteristics of the logical stage (It is contemplated that one or more characteristics, applications, workloads, cloud environments, and cloud resources can be identified. The scanning engine is preferably configured to identify characteristics of the applications, workloads, cloud environments, and cloud resources to permit efficient, productive, and/or cost effective mapping of the workloads to the cloud resources in at least ¶ [0008] and The partitioning engine is preferably configured to use, at least in part, the information identified by the scanning engine regarding characteristics of the applications, workloads, cloud environments, and cloud resources in order to efficiently divide the workloads into executable groups and/or collections in at least ¶ [0009] and ¶ [0005]).
Syed does not specifically teach determining workload complexity.
However, in analogous art Jacobson teaches for each of the plurality of logical stages: determining a complexity of the stage by comparing inputs and outputs for the stage to historical stages, and  determining characteristics of each of the plurality of logical stages based on the complexity of the stage (In one embodiment, the job topology complexity index is determined as a predefined function of one or more of number of branches in the data flow of the desired job, the number of operators in each branch, the number of data sources, the number of data sinks, and the number of operators requiring intermediate storage in at least ¶ [0051] and Algorithm for identifying branches in the parallel engine data flow in at least Table II)
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the determining workload complexity of Jacobson with the systems and methods of Syed resulting in a system in which a complexity is determined, as in Jacobson of the divided workloads of Syed. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system efficiency and data processing by utilizing complexity in view of input, outputs and intermediate results to determine a processing plan that best satisfies redefined criteria, such as one or more of speed, efficiency, resource consumption, job execution success rate, user-specified execution time constraints, etc. (see at least Jacobson ¶ [0037] and ¶ [0051]).

With regard to claim 5, Syed teaches wherein the characteristics of each of the plurality of cloud vendors are determined by analyzing the cloud vendor, the analyzing including estimating one or more viability factors for each of the cloud vendors, based on collected review information for the cloud vendors, where the viability factors include serviceability, a net promoter score (NPS), user reviews, performance benchmarks, and tuning flexibility (Once a full list of possible configurations to map the application modules to the cloud environment has been generated, the user can select the most desirable configuration based time, speed, power, cost, or other performance factors in at least ¶ [0018] and In order to efficiently utilize cloud resources, it is helpful to first divide the application's workloads into related groups or partitions, and then assign each partition to a cloud resource. The assignment of partitions to cloud resources can be based on time, speed, power, cost, or other performance factors, that are most desirable for the user in at least ¶ [0020] and ¶ [0014]).

With regard to claim 9, Syed teaches wherein the workload includes: one or more instances of data to be analyzed and manipulated, one or more computations to be performed, and one or more results to be output (a “workload” can be one or more modules of a software application or a SaaS application that can be independently executed separately from other modules of the software application on any computer unit of a cloud in at least ¶ [0039], Examiner notes that applications perform operations that analyze and manipulate data to produce a resultant output).

With regard to claim 12, Syed teaches wherein each of the logical stages includes data input that is not dependent on other logical stages within the workload (The scanning engine is preferably configured to identify characteristics of software applications and workloads associated with the applications in at least ¶ [0008] and information identified by the scanning engine regarding characteristics of the applications, workloads, cloud environments, and cloud resources in order to efficiently divide the workloads into executable groups and/or collections … It is further contemplated that the partitioning engine create as many permutations of workload arrangements as is reasonably possible or permitted by a set of rules. It is contemplated that the partitioned workloads be arranged based, at least in part, on information about the components of the application, the dependencies of the workloads, and the application environment context wherein the applications do or will operate in at least ¶ [0009] and ¶ [0040] and ¶ [0015] and ¶ [0039]).

With regard to claim 13, Syed teaches the computer-implemented method of Claim 1,
Syed does not specifically teach determining workload complexity.
However, in analogous art Jacobson teaches wherein the complexity of each of the logical stages is determined based on intermediate results within the logical stage (In one embodiment, the job topology complexity index is determined as a predefined function of one or more of number of branches in the data flow of the desired job, the number of operators in each branch, the number of data sources, the number of data sinks, and the number of operators requiring intermediate storage in at least ¶ [0051] and Algorithm for identifying branches in the parallel engine data flow in at least Table II).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the determining workload complexity of Jacobson with the systems and methods of Syed resulting in a system in which a complexity is determined, as in Jacobson of the divided workloads of Syed. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system efficiency and data processing by utilizing complexity in view of input, outputs and intermediate results to determine a processing plan that best satisfies redefined criteria, such as one or more of speed, efficiency, resource consumption, job execution success rate, user-specified execution time constraints, etc. (see at least Jacobson ¶ [0037] and ¶ [0051]).

With regard to claim 15, Syed teaches wherein for each logical stage, the characteristics of the logical stage are compared to the characteristics of each of the plurality of cloud vendors to determine a cloud vendor that is capable of meeting requirements of the logical stage (The scanning engine is preferably configured to … identify characteristics of cloud environments and cloud resources available in the cloud environments. It is contemplated that one or more characteristics, applications, workloads, cloud environments, and cloud resources can be identified … It is contemplated that one or more characteristics, applications, workloads, cloud environments, and cloud resources can be identified. The scanning engine is preferably configured to identify characteristics of the applications, workloads, cloud environments, and cloud resources to permit efficient, productive, and/or cost effective mapping of the workloads to the cloud resources in at least ¶ [0008] and matching and comparing reveals compatibility, costs, and other software migration factors that can serve as a basis for the selection of a proper cloud environment or environments in at least ¶ [0005] and ¶ [0014] and the user can select the most desirable configuration based time, speed, power, cost, or other performance factors in at least ¶ [0018] and an interface module analyzes the SaaS application, identifies the workloads that constitute the software, separates them into partitions and maps them onto appropriate cloud resources in at least ¶ [0022]).

With regard to claim 16, Syed teaches wherein assigning the logical stage to a cloud vendor includes mapping the logical stage to the cloud vendor so that the cloud vendor receives input required by the logical stage, performs operations required by the logical stage, and outputs data required by the logical stage (partition group 40, to group one or more workloads together into one or more partitions based on one or more module characteristics and/or dependencies with other modules … In the present example, workload 11 is mapped to partition 21; workload 14 is mapped to partition 22; two workloads 12 and 13 are mapped to partition 24; and workloads 15 and 16 are mapped to partition 23 in at least ¶ [0040] and ¶ [0010], Examiner notes that applications perform operations that analyze and manipulate input data to produce a resultant output).

With regard to claim 17, Syed teaches presenting a mapping of each logical stage to the cloud vendors to one or more users, using a graphical user interface (GUI) (an administrator user could group the modules together manually via a user interface in at least ¶ [0040] and The workload partitioner 101 analyzes the application workloads and based on the rules specified in workload partitioner rules database 201 (typically defined by an administrator user via an administrator user interface), and partitions these workloads into multiple partitions in at least ¶ [0045] and Reporting engine 104 typically renders the migration plan into a manner that could be presented by a user interface, such as a visual map on a display screen or a printer in at least [0047]).

With regard to claim 18, Syed teaches adjusting resource allocation within each logical stage based on user priorities (Also contemplated are systems and methods that rank desirability of the permutations of workload assignment maps by some user or administrator provided rules, such as cost, efficiency, and/or scalability in at least ¶ [0014] and it is helpful if the modules of each application are mapped onto appropriate cloud environment resources. In order to provide a comprehensive analysis, it can be advantageous to generate as many maps of the application modules as possible, and then apply each module map to the cloud environment resources in as many variations as possible. Once a full list of possible configurations to map the application modules to the cloud environment has been generated, the user can select the most desirable configuration based time, speed, power, cost, or other performance factors in at least ¶ [0018]).

With regard to claim 20, a computer program product comprising one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising instructions configured to cause one or more processors to perform a method comprising (the computing devices comprise a processor configured to execute software instructions stored on a tangible, non-transitory computer readable storage medium (e.g., hard drive, solid state drive, RAM, flash, ROM, etc.). in at least ¶ [0035]):
determining and storing, by the one or more processors, characteristics of a plurality of cloud vendors (The scanning engine is preferably configured to … identify characteristics of cloud environments and cloud resources available in the cloud environments. It is contemplated that one or more characteristics, applications, workloads, cloud environments, and cloud resources can be identified in at least ¶ [0008] and ¶ [0016] and Partition mapper 103 reads the partition list(s) created by workload practitioner 101, references the available resources saved on cloud resource database 204 (typically created by a cloud analyzer module, not shown, that analyzes a cloud and determines what resources are available on the cloud) in at least ¶ [0046] and analysis may find information regarding application servers, databases, operating systems, hardware configuration, external software, and hardware interfaces in at least ¶ [0021]);
dividing, by the one or more processors, a workload into a plurality of logical stages (The partitioning engine is preferably configured to use, at least in part, the information identified by the scanning engine regarding characteristics of the applications, workloads, cloud environments, and cloud resources in order to efficiently divide the workloads into executable groups and/or collections in at least ¶ [0009] and The system generally establishes one or more partition groups, as shown as partition group 40, to group one or more workloads together into one or more partitions based on one or more module characteristics and/or dependencies with other modules in at least ¶ [0040]);
determining, by the one or more processors, characteristics of each of the plurality of logical stages (The scanning engine is preferably configured to identify characteristics of software applications and workloads associated with the applications in at least ¶ [0008] and information identified by the scanning engine regarding characteristics of the applications, workloads, cloud environments, and cloud resources in order to efficiently divide the workloads into executable groups and/or collections … It is further contemplated that the partitioning engine create as many permutations of workload arrangements as is reasonably possible or permitted by a set of rules. It is contemplated that the partitioned workloads be arranged based, at least in part, on information about the components of the application, the dependencies of the workloads, and the application environment context wherein the applications do or will operate in at least ¶ [0009] and ¶ [0040] and ¶ [0015]), the characteristics including one or more security requirements (Once a full list of possible configurations to map the application modules to the cloud environment has been generated, the user can select the most desirable configuration based time, speed, power, cost, or other performance factors in at least ¶ [0018] and One particular need is to effectively consider factors such as cost, scalability, performance, and security inherent in the use of cloud resources before the software application can be deployed on the cloud in at least ¶ [0006]); and
for each of the plurality of logical stages, assigning, by the one or more processors, the logical stage to one of the plurality of cloud vendors, based on a comparison of the characteristics of the plurality of cloud vendors to the characteristics of the logical stage (It is contemplated that one or more characteristics, applications, workloads, cloud environments, and cloud resources can be identified. The scanning engine is preferably configured to identify characteristics of the applications, workloads, cloud environments, and cloud resources to permit efficient, productive, and/or cost effective mapping of the workloads to the cloud resources in at least ¶ [0008] and The partitioning engine is preferably configured to use, at least in part, the information identified by the scanning engine regarding characteristics of the applications, workloads, cloud environments, and cloud resources in order to efficiently divide the workloads into executable groups and/or collections in at least ¶ [0009] and ¶ [0005]).
Syed does not specifically teach determining workload complexity.
However, in analogous art Jacobson teaches for each of the plurality of logical stages: determining, by the one or more processors, a complexity of the stage by comparing inputs and outputs for the stage to historical stages, and  determining characteristics of each of the plurality of logical stages based on the complexity of the stage (In one embodiment, the job topology complexity index is determined as a predefined function of one or more of number of branches in the data flow of the desired job, the number of operators in each branch, the number of data sources, the number of data sinks, and the number of operators requiring intermediate storage in at least ¶ [0051] and Algorithm for identifying branches in the parallel engine data flow in at least Table II)
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the determining workload complexity of Jacobson with the systems and methods of Syed resulting in a system in which a complexity is determined, as in Jacobson of the divided workloads of Syed. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system efficiency and data processing by utilizing complexity in view of input, outputs and intermediate results to determine a processing plan that best satisfies redefined criteria, such as one or more of speed, efficiency, resource consumption, job execution success rate, user-specified execution time constraints, etc. (see at least Jacobson ¶ [0037] and ¶ [0051]).

With regard to claim 23, Syed teaches a system, comprising: a processor (): and logic integrated with the processor, executable by the processor, or integrated with and executable by the processor, the logic being configured to (the computing devices comprise a processor configured to execute software instructions stored on a tangible, non-transitory computer readable storage medium (e.g., hard drive, solid state drive, RAM, flash, ROM, etc.). in at least ¶ [0035]):
determine and storing characteristics of a plurality of cloud vendors (The scanning engine is preferably configured to … identify characteristics of cloud environments and cloud resources available in the cloud environments. It is contemplated that one or more characteristics, applications, workloads, cloud environments, and cloud resources can be identified in at least ¶ [0008] and ¶ [0016] and Partition mapper 103 reads the partition list(s) created by workload practitioner 101, references the available resources saved on cloud resource database 204 (typically created by a cloud analyzer module, not shown, that analyzes a cloud and determines what resources are available on the cloud) in at least ¶ [0046] and analysis may find information regarding application servers, databases, operating systems, hardware configuration, external software, and hardware interfaces in at least ¶ [0021]);
divide a workload into a plurality of logical stages (The partitioning engine is preferably configured to use, at least in part, the information identified by the scanning engine regarding characteristics of the applications, workloads, cloud environments, and cloud resources in order to efficiently divide the workloads into executable groups and/or collections in at least ¶ [0009] and The system generally establishes one or more partition groups, as shown as partition group 40, to group one or more workloads together into one or more partitions based on one or more module characteristics and/or dependencies with other modules in at least ¶ [0040]);
determine characteristics of each of the plurality of logical stages (The scanning engine is preferably configured to identify characteristics of software applications and workloads associated with the applications in at least ¶ [0008] and information identified by the scanning engine regarding characteristics of the applications, workloads, cloud environments, and cloud resources in order to efficiently divide the workloads into executable groups and/or collections … It is further contemplated that the partitioning engine create as many permutations of workload arrangements as is reasonably possible or permitted by a set of rules. It is contemplated that the partitioned workloads be arranged based, at least in part, on information about the components of the application, the dependencies of the workloads, and the application environment context wherein the applications do or will operate in at least ¶ [0009] and ¶ [0040] and ¶ [0015]), the characteristics including one or more security requirements (Once a full list of possible configurations to map the application modules to the cloud environment has been generated, the user can select the most desirable configuration based time, speed, power, cost, or other performance factors in at least ¶ [0018] and One particular need is to effectively consider factors such as cost, scalability, performance, and security inherent in the use of cloud resources before the software application can be deployed on the cloud in at least ¶ [0006]); and
for each of the plurality of logical stages, assign the logical stage to one of the plurality of cloud vendors, based on a comparison of the characteristics of the plurality of cloud vendors to the characteristics of the logical stage (It is contemplated that one or more characteristics, applications, workloads, cloud environments, and cloud resources can be identified. The scanning engine is preferably configured to identify characteristics of the applications, workloads, cloud environments, and cloud resources to permit efficient, productive, and/or cost effective mapping of the workloads to the cloud resources in at least ¶ [0008] and The partitioning engine is preferably configured to use, at least in part, the information identified by the scanning engine regarding characteristics of the applications, workloads, cloud environments, and cloud resources in order to efficiently divide the workloads into executable groups and/or collections in at least ¶ [0009] and ¶ [0005]).
Syed does not specifically teach determining workload complexity.
However, in analogous art Jacobson teaches for each of the plurality of logical stages: determine a complexity of the stage by comparing inputs and outputs for the stage to historical stages, and  determining characteristics of each of the plurality of logical stages based on the complexity of the stage (In one embodiment, the job topology complexity index is determined as a predefined function of one or more of number of branches in the data flow of the desired job, the number of operators in each branch, the number of data sources, the number of data sinks, and the number of operators requiring intermediate storage in at least ¶ [0051] and Algorithm for identifying branches in the parallel engine data flow in at least Table II)
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the determining workload complexity of Jacobson with the systems and methods of Syed resulting in a system in which a complexity is determined, as in Jacobson of the divided workloads of Syed. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system efficiency and data processing by utilizing complexity in view of input, outputs and intermediate results to determine a processing plan that best satisfies redefined criteria, such as one or more of speed, efficiency, resource consumption, job execution success rate, user-specified execution time constraints, etc. (see at least Jacobson ¶ [0037] and ¶ [0051]).

Claims 2-3 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Syed et al. Pub. No. US 2016/0036905 A1 (hereafter Syed) as applied to claims 1, 5, 9, 12-13, 15-18, 20 and 23 in view of Jacobson et al. Pub. No. US 2014/0280441 A1 (hereafter Jacobson) above and in further view of Hockings et al. Pat. No. US 9,998,470 B1 (hereafter Hockings).

With regard to claim 2, Syed teaches wherein the characteristics of each of the plurality of cloud vendors are determined by analyzing the cloud vendor, the analyzing including running capability and cost to perform a scan of the cloud vendor (The scanning engine is preferably configured to … identify characteristics of cloud environments and cloud resources available in the cloud environments. It is contemplated that one or more characteristics, applications, workloads, cloud environments, and cloud resources can be identified in at least ¶ [0008] and matching and comparing reveals compatibility, costs, and other software migration factors that can serve as a basis for the selection of a proper cloud environment or environments in at least ¶ [0005] and ¶ [0014] and the user can select the most desirable configuration based time, speed, power, cost, or other performance factors in at least ¶ [0018] and an interface module analyzes the SaaS application, identifies the workloads that constitute the software, separates them into partitions and maps them onto appropriate cloud resources in at least ¶ [0022]).
Syed teaches analyzing the costs and capabilities but Syed and Jacobson do not specifically teach running an API for analyzing the costs and capabilities.
However, in analogous art Hockings teaches the analyzing including running capability and cost application programming interfaces (APIs) to perform a scan of the cloud vendor (before the data is transferred and/or communicated from cloud service 152 to mobile device 110 the data passes through API scanner 120 and the CASB gateway, in which the API scanner 120 identifies and flags attribute elements, creating benchmark data and storing the benchmark data on benchmark database 144 to be referenced at a later time in at least col. 10 line 56 – col. 11 line 10 and col. 7 lines 12-30).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the running an API for analyzing the costs and capabilities of Hockings with the systems and methods of Syed and Jacobson resulting in a system in which the analyzing the cost and capabilities of Syed is performed API of Hockings. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving security and data leakage protection (See at least Hockings col. 2 lines 20-54).

With regard to claim 3, Syed and Jacobson teach the computer-implemented method of Claim 1,
Syed and Jacobson do not specifically teach analyzing the clouds for one or more of reports, trends, vulnerabilities, security problems, etc.
However, in analogous art Hockings teaches wherein the characteristics of each of the plurality of cloud vendors are determined by analyzing the cloud vendor, the analyzing including collecting and parsing one or more public and private security database information to identify one or more of reports, trends, vulnerabilities, and security problems for each of the plurality of cloud vendors (a cloud application security broker (CASB) and/or a CASB gateway. In some embodiments, the CASB and/or CASB gateway can, but are not limited to: identifying, evaluating and analyzing cloud based applications, encrypting or tokenizing sensitive content, detecting and blocking unusual account behavior, storing and comparing data, monitoring data transactions between mobile device 110 and server computer 150, identifying attributes, temporarily storing user data requests and/or benchmark data, detecting security threats, and enforcing management policies and granular policies in at least col. 10 lines 27-42).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the analyzing the clouds for one or more of reports, trends, vulnerabilities and security problems of Hockings with the systems and methods of Syed and Jacobson resulting in a system in which the analyzing the cost and capabilities of Syed is additionally analyzes the clouds for one or more of reports, trends, vulnerabilities and security problems as in Hockings. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving security and data leakage protection (See at least Hockings col. 2 lines 20-54).

With regard to claim 21, Syed teaches wherein the characteristics of each of the plurality of cloud vendors are determined by analyzing the cloud vendor, the analyzing including running capability and cost to perform a scan of the cloud vendor (The scanning engine is preferably configured to … identify characteristics of cloud environments and cloud resources available in the cloud environments. It is contemplated that one or more characteristics, applications, workloads, cloud environments, and cloud resources can be identified in at least ¶ [0008] and matching and comparing reveals compatibility, costs, and other software migration factors that can serve as a basis for the selection of a proper cloud environment or environments in at least ¶ [0005] and ¶ [0014] and the user can select the most desirable configuration based time, speed, power, cost, or other performance factors in at least ¶ [0018] and an interface module analyzes the SaaS application, identifies the workloads that constitute the software, separates them into partitions and maps them onto appropriate cloud resources in at least ¶ [0022]).
Syed teaches analyzing the costs and capabilities but Syed and Jacobson do not specifically teach running an API for analyzing the costs and capabilities.
However, in analogous art Hockings teaches the analyzing including running capability and cost application programming interfaces (APIs) to perform a scan of the cloud vendor (before the data is transferred and/or communicated from cloud service 152 to mobile device 110 the data passes through API scanner 120 and the CASB gateway, in which the API scanner 120 identifies and flags attribute elements, creating benchmark data and storing the benchmark data on benchmark database 144 to be referenced at a later time in at least col. 10 line 56 – col. 11 line 10 and col. 7 lines 12-30).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the running an API for analyzing the costs and capabilities of Hockings with the systems and methods of Syed and Jacobson resulting in a system in which the analyzing the cost and capabilities of Syed is performed API of Hockings. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving security and data leakage protection (See at least Hockings col. 2 lines 20-54).

With regard to claim 22, Syed and Jacobson teach the computer program product of Claim 20,
Syed and Jacobson do not specifically teach analyzing the clouds for one or more of reports, trends, vulnerabilities, security problems, etc.
However, in analogous art Hockings teaches wherein the characteristics of each of the plurality of cloud vendors are determined by analyzing the cloud vendor, the analyzing including collecting and parsing one or more public and private security database information to identify one or more of reports, trends, vulnerabilities and security problems for each of the plurality of cloud vendors (a cloud application security broker (CASB) and/or a CASB gateway. In some embodiments, the CASB and/or CASB gateway can, but are not limited to: identifying, evaluating and analyzing cloud based applications, encrypting or tokenizing sensitive content, detecting and blocking unusual account behavior, storing and comparing data, monitoring data transactions between mobile device 110 and server computer 150, identifying attributes, temporarily storing user data requests and/or benchmark data, detecting security threats, and enforcing management policies and granular policies in at least col. 10 lines 27-42).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the analyzing the clouds for one or more of reports, trends, vulnerabilities and security problems of Hockings with the systems and methods of Syed and Jacobson resulting in a system in which the analyzing the cost and capabilities of Syed is additionally analyzes the clouds for one or more of reports, trends, vulnerabilities and security problems as in Hockings. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving security and data leakage protection (See at least Hockings col. 2 lines 20-54).

Claims 4, 6 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Syed et al. Pub. No. US 2016/0036905 A1 (hereafter Syed) in view of Jacobson et al. Pub. No. US 2014/0280441 A1 (hereafter Jacobson) as applied to claims 1, 5, 9, 12-13, 15-18, 20 and 23 above and in further view of Lotem et al. Pat. No. US 8,272,061 B1 (hereafter Lotem).

With regard to claim 4, Syed and Jacobson teach the computer-implemented method of Claim 1,
Syed and Jacobson does not specifically teach consulting a fix database.
However, in analogous art Lotem teaches wherein the characteristics of each of the plurality of cloud vendors are determined by analyzing the cloud vendor, the analyzing including parsing one or more fix databases to determine any existing solutions to any existing security problems for one or more of the plurality of cloud vendors (Analytic engine 346 performs the actual analysis on the data collected by the discovery agents 358, vulnerabilities stored in the vulnerabilities database 362, … The analytic engine 346 contains a software functions which … estimate the possible risk of an access, present fixes, and perform other analytic actions … in at least col. 19 lines 14-35 and The fixes database 370 stores information regarding how to eliminate and fix vulnerabilities detected by the system in at least col. 20 line 58 – col. 21 line 11).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the consulting a fix database of Lotem with the systems and methods of Syed and Jacobson resulting in a system in which the system of Syed utilizes the teachings of Lotem to monitor for security problems and consult a fix database for existing solutions. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system security and particularly providing for the establishment of risk level and expeditious solution application (see at least Lotem col. 20 line 58 – col. 21 line 11 and col. 1 line 61 – col. 2 line 3).

With regard to claim 6, Syed teaches the computer-implemented method of Claim 1, wherein for each of the plurality of cloud vendors, the characteristics of the cloud vendor include capabilities of the cloud vendor, a cost of implementing the cloud vendor (The scanning engine is preferably configured to … identify characteristics of cloud environments and cloud resources available in the cloud environments. It is contemplated that one or more characteristics, applications, workloads, cloud environments, and cloud resources can be identified in at least ¶ [0008] and matching and comparing reveals compatibility, costs, and other software migration factors that can serve as a basis for the selection of a proper cloud environment or environments in at least ¶ [0005] and ¶ [0014] and the user can select the most desirable configuration based time, speed, power, cost, or other performance factors in at least ¶ [0018] and an interface module analyzes the SaaS application, identifies the workloads that constitute the software, separates them into partitions and maps them onto appropriate cloud resources in at least ¶ [0022]), viability factors associated with the cloud vendor (Once a full list of possible configurations to map the application modules to the cloud environment has been generated, the user can select the most desirable configuration based time, speed, power, cost, or other performance factors in at least ¶ [0018] and In order to efficiently utilize cloud resources, it is helpful to first divide the application's workloads into related groups or partitions, and then assign each partition to a cloud resource. The assignment of partitions to cloud resources can be based on time, speed, power, cost, or other performance factors, that are most desirable for the user in at least ¶ [0020] and ¶ [0014]).
Syed and Jacobson do not specifically teach a security level metric.
However, in analogous art Lotem teaches a security level implemented by the cloud vendor (Connectivity rules can be associated with metrics of two categories: Security risk--measures for the security risk that the access imposes. These metrics might help in improving the security of the network (for example, installing IPS device when the access is required but it can be used for attacking the network). The specific metrics of the security risk category can be identical to those defined for violations of no-access rules. The computation methods can also be the same. Possible metrics: ACCESS_RISK, RISK_FROM_SOURCE, NUM_OF_VULS_ACCESSIBLE_FROM_SOURCE, CAN_BE_USED_FOR_ATTACK, ATTACKS_RISK, NUM_OF_EXPLOITABLE_VULS, NUMBER_OF_ATTACK_ATTEMPS in at least col. 9 line 59 – col. 10 line 5), and
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the security level metric of Lotem with the systems and methods of Syed and Jacobson resulting in a system in which the system of Syed assigns security metrics, as in Lotem, to the plurality of clouds as in the manner in which Lotem rate security level of connections. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system security and particularly providing for the establishment of risk level and expeditious solution application (see at least Lotem col. 20 line 58 – col. 21 line 11 and col. 1 line 61 – col. 2 line 3).

With regard to claim 7, Syed and Jacobson teach the computer-implemented method of Claim 1,
Syed and Jacobson do not specifically teach comparing the cloud characteristics, such as a security level, to a predefined threshold.
However, in analogous art Lotem teaches wherein each of the characteristics of the plurality of cloud vendors (Connectivity rules can be associated with metrics of two categories: Security risk--measures for the security risk that the access imposes. These metrics might help in improving the security of the network (for example, installing IPS device when the access is required but it can be used for attacking the network). The specific metrics of the security risk category can be identical to those defined for violations of no-access rules. The computation methods can also be the same. Possible metrics: ACCESS_RISK, RISK_FROM_SOURCE, NUM_OF_VULS_ACCESSIBLE_FROM_SOURCE, CAN_BE_USED_FOR_ATTACK, ATTACKS_RISK, NUM_OF_EXPLOITABLE_VULS, NUMBER_OF_ATTACK_ATTEMPS in at least col. 9 line 59 – col. 10 line 5) are compared to one or more predefined thresholds in order to determine a level for each of the characteristics of the plurality of cloud vendors (…The metric might consider only vulnerabilities that their severity is above some predefined threshold in at least col. 8 lines 20-25 and Step 75 includes determining security metrics associated with access capabilities in response to the model, and optionally in response to security and communication events … Step 70 identifies risky access capabilities and reports risky access capabilities by searching the attack graph for nodes that represent access and which their imposed risk is higher than a specified threshold in at least col. 15 lines 33-44).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the comparing the cloud characteristics, such as a security level, to a predefined threshold of Lotem with the systems and methods of Syed and Jacobson resulting in a system in which the system of Syed comparing the cloud characteristics, such as a security level, to a predefined threshold as in Lotem. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system security and particularly providing for the establishment of risk level and expeditious solution application (see at least Lotem col. 20 line 58 – col. 21 line 11 and col. 1 line 61 – col. 2 line 3).

With regard to claim 8, Syed teaches wherein for each of the plurality of cloud vendors, the characteristics for the cloud vendor include: a cyber resiliency characteristic indicating a level of crash protection, and redundant data protection provided by the cloud vendor during workload implementation (a series of potential workload deployment options for dividing and assigning application workloads to all available cloud environments. Such a series of options permits users and/or cloud operators to evaluate and select optimal workload assignments as well as contingency plans in the event of maintenance, under performance, or outright failure of a deployed option in at least ¶ [0012]).
Syed and Jacobson do not specifically teach a security level metric or malware protection.
a cyber security characteristic indicating a level of security provided by the cloud vendor during workload implementation (Connectivity rules can be associated with metrics of two categories: Security risk--measures for the security risk that the access imposes. These metrics might help in improving the security of the network (for example, installing IPS device when the access is required but it can be used for attacking the network). The specific metrics of the security risk category can be identical to those defined for violations of no-access rules. The computation methods can also be the same. Possible metrics: ACCESS_RISK, RISK_FROM_SOURCE, NUM_OF_VULS_ACCESSIBLE_FROM_SOURCE, CAN_BE_USED_FOR_ATTACK, ATTACKS_RISK, NUM_OF_EXPLOITABLE_VULS, NUMBER_OF_ATTACK_ATTEMPS in at least col. 9 line 59 – col. 10 line 5), and
a cyber resiliency characteristic indicating malware protection (configurations of or associated with network devices (firewalls, routers, load balancer, IPS, worm protecting systems, etc.) in at least col. 3 lines 55-61 and compliance check exist and can be used for finding policy violations. An additional input that may be used (optional) for the association of security metric to a violation of an access rule is the security events collection, step 30. Malicious communication can be identified by various systems in the network. For example, it can be detected by intrusion prevention and detection systems (IPS, IDS), worm protection systems, and security information management (SIM) systems which perform event correlation between suspected events in at least col. 6 lines 44-61),
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the security level metric and malware protection of Lotem with the systems and methods of Syed and Jacobson resulting in a system in which the system of Syed assigns security metrics and malware protection determination, as in Lotem, to the plurality of clouds as in the manner in which Lotem rate security level of connections. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system security and particularly providing for the establishment of risk level and expeditious solution application (see at least Lotem col. 20 line 58 – col. 21 line 11 and col. 1 line 61 – col. 2 line 3).

Claims 10-11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Syed et al. Pub. No. US 2016/0036905 A1 (hereafter Syed) in view of Jacobson et al. Pub. No. US 2014/0280441 A1 (hereafter Jacobson) as applied to claims 1, 5, 9, 12-13, 15-18, 20 and 23 above and in further view of Hildebrand et al. Pub. No. US 2017/0078164 A1 (hereafter Hildebrand).

With regard to claim 10, Syed teaches wherein dividing the workload includes parsing the workload to identify as well as dependencies associated with input to the workload (The scanning engine is preferably configured to identify characteristics of software applications and workloads associated with the applications in at least ¶ [0008] and information identified by the scanning engine regarding characteristics of the applications, workloads, cloud environments, and cloud resources in order to efficiently divide the workloads into executable groups and/or collections … It is further contemplated that the partitioning engine create as many permutations of workload arrangements as is reasonably possible or permitted by a set of rules. It is contemplated that the partitioned workloads be arranged based, at least in part, on information about the components of the application, the dependencies of the workloads, and the application environment context wherein the applications do or will operate in at least ¶ [0009] and ¶ [0040] and ¶ [0015]).
Syed and Jacobson do not specifically teach identifying input and output within the workload.
However, in analogous art Hildebrand teaches parsing the workload to identify points of data input and output within the workload (the training set can build weighted connections between input workload characteristics and the output workload characteristics of the layers in the model and the weighted connections are used to predict the I/O performance results on a layer basis in model core1-model core6. As a further alternative, model core1-model core6 can be built based on a code analysis of the client I/O stack 100, e.g., where source code is available or instrumented to reveal actual performance responses to input in at least ¶ [0072]),
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the identifying input and output within the workload of Hildebrand with the systems and methods of Syed such that the input and outputs of the workloads of Syed and Jacobson can be identified as in the methods of Hildebrand. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system performance through problem diagnosis and optimization by analyzing the I/O (see at least Hildebrand ¶ [0012]).

With regard to claim 11, Syed and Jacobson teach the computer-implemented method of Claim 1,
Syed and Jacobson do not specifically teach identifying input and output within the workload.
However, in analogous art Hildebrand teaches wherein source code of the workload is scanned to predict instances of data input and output within the workload (the training set can build weighted connections between input workload characteristics and the output workload characteristics of the layers in the model and the weighted connections are used to predict the I/O performance results on a layer basis in model core1-model core6. As a further alternative, model core1-model core6 can be built based on a code analysis of the client I/O stack 100, e.g., where source code is available or instrumented to reveal actual performance responses to input in at least ¶ [0072]),
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the identifying input and output within the workload of Hildebrand with the systems and methods of Syed and Jacobson such that the input and outputs of the workloads of Syed can be identified as in the methods of Hildebrand. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system performance through problem diagnosis and optimization by analyzing the I/O (see at least Hildebrand ¶ [0012]).

Claim 14 is are rejected under 35 U.S.C. 103 as being unpatentable over Syed et al. Pub. No. US 2016/0036905 A1 (hereafter Syed) in view of Jacobson et al. Pub. No. US 2014/0280441 A1 (hereafter Jacobson) as applied to claims 1, 5, 9, 12-13, 15-18, 20 and 23 above and in further view of Hockings et al. Pat. No. US 9,998,470 B1 (hereafter Hockings) in view of Lotem et al. Pat. No. US 8,272,061 B1 (hereafter Lotem).

With regard to claim 14, Syed teaches wherein: the characteristics of each of the plurality of cloud vendors are determined by analyzing the cloud vendor, the analyzing including running capability and cost programming to perform a scan of the cloud vendor (Once a full list of possible configurations to map the application modules to the cloud environment has been generated, the user can select the most desirable configuration based time, speed, power, cost, or other performance factors in at least ¶ [0018]), and 
dividing the workload includes parsing the workload to identify, as well as dependencies associated with input to the workload (The scanning engine is preferably configured to identify characteristics of software applications and workloads associated with the applications in at least ¶ [0008] and information identified by the scanning engine regarding characteristics of the applications, workloads, cloud environments, and cloud resources in order to efficiently divide the workloads into executable groups and/or collections … It is further contemplated that the partitioning engine create as many permutations of workload arrangements as is reasonably possible or permitted by a set of rules. It is contemplated that the partitioned workloads be arranged based, at least in part, on information about the components of the application, the dependencies of the workloads, and the application environment context wherein the applications do or will operate in at least ¶ [0009] and ¶ [0040] and ¶ [0015] and ¶ [0039]).
Syed does not specifically teach dividing by workload input and outputs.
However, in analogous art Jacobson teaches dividing the workload includes parsing the workload to identify points of data input and output within the workload, as well as dependencies associated with input to the workload (In one embodiment, the job topology complexity index is determined as a predefined function of one or more of number of branches in the data flow of the desired job, the number of operators in each branch, the number of data sources, the number of data sinks, and the number of operators requiring intermediate storage in at least ¶ [0051] and Algorithm for identifying branches in the parallel engine data flow in at least Table II).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the determining workload complexity of Jacobson with the systems and methods of Syed resulting in a system in which a complexity is determined, as in Jacobson of the divided workloads of Syed. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system efficiency and data processing by utilizing complexity in view of input, outputs and intermediate results to determine a processing plan that best satisfies redefined criteria, such as one or more of speed, efficiency, resource consumption, job execution success rate, user-specified execution time constraints, etc. (see at least Jacobson ¶ [0037] and ¶ [0051]).
Syed teaches analyzing the costs and capabilities but Syed and Jacobson do not specifically teach running an API for analyzing the costs and capabilities.
However, in analogous art Hockings teaches the analyzing including running capability and cost application programming interfaces (APIs) to perform a scan of the cloud vendor (before the data is transferred and/or communicated from cloud service 152 to mobile device 110 the data passes through API scanner 120 and the CASB gateway, in which the API scanner 120 identifies and flags attribute elements, creating benchmark data and storing the benchmark data on benchmark database 144 to be referenced at a later time in at least col. 10 line 56 – col. 11 line 10 and col. 7 lines 12-30).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the running an API for analyzing the costs and capabilities of Hockings with the systems and methods of Syed and Jacobson resulting in a system in which the analyzing the cost and capabilities of Syed is performed API of Hockings. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving security and data leakage protection (See at least Hockings col. 2 lines 20-54).
Syed, Jacobson and Hockings do not specifically teach consulting a fix database.
However, in analogous art Lotem teaches parsing one or more fix databases to determine any existing solutions to any existing security problems for one or more of the plurality of cloud vendors (Analytic engine 346 performs the actual analysis on the data collected by the discovery agents 358, vulnerabilities stored in the vulnerabilities database 362, … The analytic engine 346 contains a software functions which … estimate the possible risk of an access, present fixes, and perform other analytic actions … in at least col. 19 lines 14-35 and The fixes database 370 stores information regarding how to eliminate and fix vulnerabilities detected by the system in at least col. 20 line 58 – col. 21 line 11), and
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the consulting a fix database of Lotem with the systems and methods of Syed, Jacobson and Hockings resulting in a system in which the system of Syed utilizes the teachings of Lotem to monitor for security problems and consult a fix database for existing solutions. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system security and particularly providing for the establishment of risk level and expeditious solution application (see at least Lotem col. 20 line 58 – col. 21 line 11 and col. 1 line 61 – col. 2 line 3).

Claim 19 is are rejected under 35 U.S.C. 103 as being unpatentable over Syed et al. Pub. No. US 2016/0036905 A1 (hereafter Syed) in view of Jacobson et al. Pub. No. US 2014/0280441 A1 (hereafter Jacobson) as applied to claims 1, 5, 9, 12-13, 15-18, 20 and 23 above and in further view of Borikar et al. Pub. No. US 2020/0278935 A1 (hereafter Borikar).

With regard to claim 19, Syed and Jacobson teach the computer-implemented method of Claim 1, further comprising
performing data migration between local operation and cloud vendors (In order to assess the compatibility, benefits, and other software migration factors for migrating one or more locally operated software applications to one or more cloud environments in at least ¶ [0018])
Syed teaches migrating application between local operation and operation in a cloud vendor but Syed and Jacobson do not specifically teach migrating between cloud vendors.
implementing a life cycle management, including performing data migration between the cloud vendors during an implementation of the workload to ensure data is located at necessary cloud vendors during each task of the workload (live migration of on-premise computing resources, simplified migration from on-premise computing to cloud computing and between different cloud providers, vendor lock-in avoidance, etc. in at least ¶ [0013]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the migrating between cloud vendors of Borikar with the systems and methods of Syed and Jacobson resulting in a system in which the applications can not only be migrated from being locally operated to a cloud vendor as in Syed but also between cloud vendors as in Borikar. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving resource utilization, increase flexibility and avoid vendor lock-in, among other benefits (see at least Borikar ¶ [0013]).

Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive. Applicant argues in substance: 

Applicant respectfully disagrees and notes that the title of the invention, “IMPLEMENTING WORKLOADS IN A MULTI-CLOUD ENVIRONMENT” (emphasis added), is clearly indicative of the invention to which the claims are directed.
With regard to point (a), Examiner respectfully disagrees with Applicant. The title must be indicative of the invention to which the claims are directed. The instant title, “IMPLEMENTING WORKLOADS IN A MULTI-CLOUD ENVIRONMENT”, is merely indicative of the field of use/technological environment. Argument has not been found to be persuasive.
The Examiner has objected to the abstract of the disclosure “because it is an exact replica of claim 1 of the application without including that which is new in the art to which the invention pertains nor does the abstract include a technical disclosure of an improvement.” … Applicant respectfully notes that applicant’s Abstract commences on a separate sheet, this separate sheet follows the claims, the Abstract is located under the heading “Abstract,” the separate sheet includes only the Abstract, and the Abstract does not exceed 150 words in length. As a result, applicant’s Abstract complies with MPEP § 608.01 (b), and the above objection is improper.
With regard to point (b), Examiner respectfully disagrees with Applicant. Applicant’s argument merely focuses on the formal requirements of an abstract but does not address the merits of the contents of an abstract. That is, “a patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains … If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement”, see MPEP § 608.01(b). Clearly the instant abstract is deficient in this regard. No improvement has been recited but merely the state of art. See at least Syed et al. Pub. No. US 2016/0036905 A1 (hereafter Syed) and rejection of claim 1 in Non-Final Office Action mailed 02/01/2022. Syed discloses the contents of the abstract and thus the abstract does not include that which is new in the art to which the invention pertains. Argument has not been found to be persuasive.
Claims 1-18 and 20-25 are rejected under 35 U.S.C. 101 as allegedly being directed to a judicial exception, without significantly more. Applicant respectfully notes that such rejection is avoided in view of the amendments made to the independent claims hereinabove.
With regard to point (c), Examiner respectfully disagrees with Applicant. This statement is conclusory without pointing out how the rejection has been overcome. Examiner directs Applicant’s attention to the detailed rejection above. Argument has not been found to be persuasive.
Claims 1,5, 9, 12, and 15-18 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Syed, et al. (U.S. 2016/0036905, hereafter “Syed”). Applicant respectfully disagrees with such rejection, especially in view of the amendments made to independent Claim 1 hereinabove.
Applicant’s arguments with respect to claim(s) 1, 5, 9, 12 and 15-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY A TEETS/Primary Examiner, Art Unit 2195